Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 01/25/2022 has been entered. Claims 38, 41, and 56 are canceled. Claims 36-37, 39-40, 42-55, and 57-64 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
All the rejections related to claims 38, 41, and 56 set forth in the office action mailed on 12/09/2021 are made moot by cancellation of the claims.

The rejections of claims 36-64 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No.10,501,769 B2 is withdrawn in view of the terminal disclaimer filed on 01/25/2022. 

The rejection of claims 36-64 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No.11,021,728 B2 is withdrawn in view of Applicant’s argument. 



Claim Rejections Under 35 USC § 112, 1st paragraph (Pre-AIA )

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii). Claims 36-37, 39-40, 42-52, 54-55, and 57-63 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is set forth in the office action mailed on 12/09/2021.

Applicant argues the following: the present claims recite the "area % fraction of the M5". This finds literal support in the as-filed application on page 7, line 24 reciting "the fraction is the area-% fraction". The non- limiting exemplary analytical method for determining the "area % fraction" of MS comprised liquid chromatography (page 7, lines 24-25 and page 22, line 17, for example). Thus, the present claims are described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention related to "the area percentage fraction of the M5." Other analytical methods were also available to the skilled person for measuring the area % fraction of M5, for example: US 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. First, the specification simply indicates M5 content (%) (Tables 2-6); it does not indicate whether the percentage is based upon mass, molar ratio, or area.
Second, at page 7, lines 24-25, the specification states, “In another embodiment the fraction is the area % fraction determined in a liquid chromatograph method.” At page 22, line 17, the specification states, “The labeled oligosaccharide was analyzed by reverse-phase chromatography (HPTLC). Each peak was assigned by both mass spectrometry and standards for the oligosaccharides.” The instant disclosure does not provide the sufficient support for the limitation recited in claim 36, “wherein the area % faction of M5 is in a range …” because other than the area % fraction determined in a liquid chromatograph method, the specification does not disclose any types of “area % fraction”. 
Moreover, US 2007/0248600 describes analysis of peptide-glycopeptide mixture comprising Liquid Chromatography/Mass Spectrometry (LCMS) [0011] to measure "rel. amount %" based on peak area and Millward et al. (Biologicals36: 41-47, 2008) describes analysis of cleaved oligosaccharides comprising normal phase HPLC to measure "peak area percentage". However, these references are not specifically referred in the 

(iii). Claims 36-37, 39-40, 42-55, and 57-64 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. The rejection is set forth in the office action mailed on 12/09/2021.

With regards to claim 36 and its dependent claims 37 to 53, Applicant argues that Example 1 and Table 2, included below, show that by using continuous or fed-batch cultivation conditions with a pH set-point between 7.0 and 7.2, it is possible to produce a Tocilizumab protein with mannose-5 glycostructure (M5) attached to Asn297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), and G(2) glycostructure attached to Asn297 of the Tocilizumab protein as recited by the present claims. Table 2 below shows 6 samples, and 3 of them are within the recited range of % fraction of M5, demonstrating the specification teaches one skilled in the art to make and use the claimed invention without undue experimentation. With respect to claim 54, Applicant argues that Examples 1-5 and Tables 3-6 of the present Application show that by controlling glucose level during the cultivation it is possible to produce a Tocilizumab protein with mannose-5 297 of the Tocilizumab protein, wherein the area % fraction of M5 is in a range from 2.8 to 10% of the area sum comprising M5, G(0), G(1), 
and G(2) glycostructure attached to Asn297 of the Tocilizumab protein as recited by the present claims.

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. As noted in the previous office action, the specification discloses that many factors influence the glycosylation pattern and M5 content of Tocilizumab, including DGL, pH of the medium, cell density, length of cultivation (see, e.g., Examples 1-5, Tables 1-4).  The prior art teaches that the antibody glycosylation structure often varies with the change of cell culture conditions. Critical parameters are associated with cell line, culture media and process conditions. The changes of mAb glycosylation profile during development and manufacturing often raise some concerns about product quality and comparability. Therefore, it is highly desirable to understand how those key process parameters and media components impact mAb glycosylation during the cell culture production process. (US 20110053223 A1, Pub. Date: Mar. 3, 2011; inparticular paragraph [0008]). The claims have not been amended to recite all these factors critical for the glycosylation pattern and M5 content of Tocilizumab. Thus, the rejection is maintained.

Claim Rejections under 35 USC § 112, 2nd paragraph (Pre-AIA )
(i). The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

(ii). Claims 36-37, 39-40, 42-52, 54-55, and 57-63 are rejected under 35 U.S.C. 112, second paragraph (Pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The rejection is set forth in the office action mailed on 12/09/2021. 

Applicant argues that as explained above under the written description section, it is clear from the specification what "area % fraction" refers to. Applicant’s argument has been fully considered but is not deemed to be persuasive because the specification simply indicates M5 content (%) (Tables 2-6); it does not indicate what “area % fraction” is referred to. The claims need to be amended to clearly point out what “area % fraction” is.

Applicant argues that the claims now recite more particular cultivation conditions, thereby 
rendering the rejection as to indefiniteness of the terms "cultivation conditions" or "fed-batch cultivation conditions" moot. Applicant’s argument has been fully considered but is not deemed to be persuasive because the claims still have not recited the factors critical for "cultivation conditions" or "fed-batch cultivation conditions", such as DGL values, cell density, and the length of cultivation. 

(iii). Claims 36-37, 39-40, 42-52, 54-55, and 57-63 rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission  

Applicant argues that the working examples and Tables 1-6 in the present Specification show how continuous or fed-batch cultivation comprising a pH set-point between 7.0 
and 7.2, and/or controlling glucose level can produce the recited Tocilizumab protein with area % fraction of MS in a range from 2.8 to 10%. Applicant argues that the claims as currently amended sufficiently interrelate the cultivation steps with producing the Tocilizumab protein with area % fraction of MS in a range from 2.8 to 10%. 

Applicant’s argument has been fully considered but is not deemed to be persuasive because the amended claims still have not recited a strep of cultivating CHO cells comprising a nucleic acid encoding the Tocilizumab in a cultivation medium at a defined range of DGL values (see, e.g., page 4; page 7, lines 3-9; Example 1, Tables 2-4 and 6). Moreover, it is known from the disclosure that the cell density (see, e.g., page 6, legends to Figs. 1-4; Tables 5-6) of the culture medium are also critical form producing the Tocilizumab with the desired M5 glycostructure. However, all these elements are missing. The cited steps do not necessarily achieve the goal set forth in the preamble of the claims 36 and 54. Thus, the rejection is maintained. 

Advisory Information
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.